DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 194.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 21-34 objected to because of the following informalities:  
Claim 21 appears to repeat the claimed subject matter. Specifically in lines 8-10 recite “a phase change material disposed within the chamber for regeneratively absorbing thermal energy from a liquid and then releasing the thermal energy to the liquid to maintain the temperature of the liquid” which appears to be repeated in lines 17-19 “regeneratively absorbing thermal energy from the liquid into the phase change material and then releasing the thermal energy from the phase change material to the liquid to maintain the temperature of the liquid”.
Claim 30 recites “the lower portion” which lacks antecedent bases. For examination purpose claim 30 is interpreted to depend from claim 25. 
Claims 22-29, 31-34 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites “quickly”. However, it has been held that the addition of the word "quickly" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). Thus, as used to qualify the shape of the tubular housing, this term renders the same indeterminate and the claim (and all claims depending therefrom).
Regarding claim 21, the claim recites “an insulated cup of the type”. However, it has been held that the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite (See MPEP § 2173.05(b) (III) (E)). It is unclear whether infringement would occur when the insulated cup is a simple cup, or if the claim requires a specific type of insulated cup for infringement. For examination purposes, the claim will be construed as simply requiring a cup.
The term "generally" in claims 21-29 and 33 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Thus, as used to qualify the shape of the tubular housing, this term renders the same indeterminate and the claim (and all claims depending therefrom).
Claim 34 recites “the combination” which lacks antecedent basis and it is unclear what combination is being claimed which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
	Claim 31 recites “the insulated cup having the open upper end, the closed lower end and the side wall extending therebetween” which is previously recited in claim 21 “an insulated cup .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 30, 32-33 are rejected based on dependency from a rejected claim.
Allowable Subject Matter
Claims 21-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious a method of rapidly lowering a temperature of a liquid…providing an insert for the insulated cup, the insert comprising; a generally tubular housing having an open upper end and an open lower end with a side wall extending therebetween, the sidewall having an inner surface and an outer surface, the sidewall further having a chamber defined therein; a phase change material disposed within the chamber for regeneratively absorbing thermal energy from a liquid and then releasing the thermal energy to the liquid to maintain the temperature of the liquid of instant claim 21.
The closet prior art reference, (US 20070144703) to Kolowich teaches a liquid receptacle with an inner vessel with a closed lower end and a chamber including a phase change material and an outer shell; however, the reference fails to disclose, suggest or teach the phase change 
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 21 with dependent claims therefrom are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763